FILE COPY




SHARON KELLER                                                                                       ABEL ACOSTA
 PRESIDING JUDGE               COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                     (512) 463-1551
                                     P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                             AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
MIKE KEASLER                                                                                       GENERAL COUNSEL
                                                                                                     (512) 463-1600
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
JUDGES



                                                 May 11, 2015

  District Clerk Tarrant County
  Thomas Wilder
  401 W. Belknap
  Fort Worth, TX 76196
  * DELIVERED VIA E-MAIL *

  Re: MILLER, CHRISTOPHER ADRIAN
  CCA No. PD-0038-14
  COA No. 02-12-00487-CR
  Trial Court Case No. 1264863D


  The Court of Criminal Appeals has this day issued a mandate for the above-referenced and styled
  case number. The mandate will be transmitted electronically only.

                                   ***DISTRICT CLERK***
                       MANDATE RECEIPT ACKNOWLEDGEMENT
  Pursuant to Rule 51.2(a)(1) T.R.A.P, please acknowledge receipt of the mandate of the Court of
  Criminal Appeals in the above numbered and styled case via this email link.

                                                                        Sincerely,



                                                                        _____________________________
                                                                        Abel Acosta, Clerk


  cc: 2nd Court Of Appeals Clerk (DELIVERED VIA E-MAIL)
  371st District Court Presiding Judge
  District Attorney Tarrant County (DELIVERED VIA E-MAIL)
  Debra Ann Windsor (DELIVERED VIA E-MAIL)
  Terry Barlow (DELIVERED VIA E-MAIL)

                     SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                       WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX
                                                                                      FILE COPY




                        TEXAS COURT OF CRIMINAL APPEALS
                                             Austin, Texas

                                       M A N D A T E
                                    TRIAL COURT NO. 1264863D
                             COURT OF APPEALS NO. 02-12-00487-CR
THE STATE OF TEXAS,
TO THE 371ST DISTRICT COURT OF TARRANT COUNTY C GREETINGS:
       Before our COURT OF CRIMINAL APPEALS, on APRIL 15, 2015, the cause upon appeal to
review, revise or reverse your Judgment between:
                                    CHRISTOPHER ADRIAN MILLER
                                                   VS.
                                       THE STATE OF TEXAS
CCRA NO. PD-0038-14
was determined; and therein our said COURT OF CRIMINAL APPEALS made its order in these words:
      "This cause came on to be heard on the STATE'S Petition for Discretionary Review, and the same
being inspected, it is ORDERED, ADJUDGED AND DECREED by the Court that the Petition for
Discretionary Review be GRANTED.
      The judgment of the Court of Appeals is REVERSED and the judgment of the trial court is
REINSTATED, in accordance with the Opinion of this Court, and that this decision be certified below for
observance."
      WHEREFORE, We command you to observe the order of our said COURT OF CRIMINAL
APPEALS in this behalf and in all things to have it duly RECOGNIZED, OBEYED AND EXECUTED.
                 WITNESS, THE HONORABLE SHARON KELLER, Presiding Judge
                            of our said COURT OF CRIMINAL APPEALS,
                           with the Seal thereof annexed, at the City of Austin,
                                  on this day Monday, May 11, 2015.




                                       ABEL ACOSTA, Clerk
                                  By: Deana Williamson, Deputy Clerk